Citation Nr: 0624141	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-38 181	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Recognition as the veteran's surviving spouse for the purpose 
of establishing eligibility for death pension benefits.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active service from June 1943 to December 
1945.  He died on July [redacted], 1995.  The appellant claims to be 
his surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims that she is entitled to death pension 
benefits because she is the veteran's surviving spouse.  She 
acknowledges that she and the veteran separated many years 
ago and contends that they separated due to spousal abuse.  
She also acknowledges that the veteran was living with 
another woman and holding himself out as though married to 
her prior to his terminal illness.  However, she claims that 
because she and the veteran were never divorced, her marriage 
to him remains valid and should be recognized by the VA for 
the purpose of awarding death benefits.  

The veteran's claims file contains multiple marriage 
certificates reflecting marriage to multiple women over the 
years, but only a single divorce order.  The divorce order is 
dated in March 1951.  Subsequent to that, the file contains a 
marriage certificate reflecting marriage to "[redacted]" in 
July 1951, two different certificates reflecting marriage to 
"[redacted]" and "[redacted]" in November 1952, and a 
certificate showing marriage to "[redacted]" in December 
1978.  Additionally, the file contains multiple VA marital 
status forms, completed and submitted by the veteran, on 
which he reported being married to "[redacted]," "[redacted]," and 
"[redacted]."  Information received from the Social 
Security Administration indicates that that agency's records 
reflected a marriage to "[redacted]" which was terminated by 
her death in March 1982.

On the present record, it is impossible to ascertain whether 
the veteran may be recognized as having been married to the 
appellant and to have remained so through the years.  
However, there are several references in the claims file to 
the veteran's receipt of VA educational benefits during the 
1950s, to include his receipt of a subsistence allowance for 
himself and his dependents while he pursued his course of 
education.  Because this VA file is likely to contain 
information upon which the calculation of his subsistence 
allowance was based, the Board is of the opinion that this 
file should be obtained from its storage place and reviewed 
by adjudicators prior to further attempts to sort out the 
veteran's complex marital history.  

Any VA records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Because the RO has not reviewed the veteran's educational 
file in the context of the appellant's claim for recognition 
as the veteran's surviving spouse it would be inappropriate 
for the Board to address in the first instance evidence that 
has not been reviewed by the RO.  Therefore a remand for the 
RO to obtain this file and review the evidence contained 
therein is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
educational folder and associate it with 
the claims file.

2.  After the contents of the educational 
folder have been reviewed to ascertain 
all documentation of his dependents 
during the 1950s, the RO should review 
the record again, performing any further 
evidentiary development which may become 
apparent.  If the benefit sought on 
appeal remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


